

EXHIBIT 10.1


March 20, 2013


Energy Transfer Partners, L.P.
3738 Oak Lawn
Dallas, TX 72519
Re: Contingent Residual Support Agreement
Dear Sirs:
Reference is made to the Contingent Residual Support Agreement, dated as of
January 12, 2012 (the “CRSA”), among Energy Transfer Partners, L.P. (the
“Support Provider”), AmeriGas Finance LLC, AmeriGas Finance Corp., AmeriGas
Partners, L.P. (“AmeriGas”) and, for certain limited purposes only, UGI
Corporation. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the CRSA.
Section 8(d) of the CRSA provides that, in certain cases, AmeriGas shall not
dispose of any assets or interests contributed by the Support Provider to
AmeriGas without the prior written consent of the Support Provider. The Parties
hereby agree that, notwithstanding anything to the contrary (including Section
8(d) of the CRSA) (a) AmeriGas shall not be required to obtain the Support
Provider’s prior written consent in connection with its disposal of any assets
or interests that were contributed by the Support Provider to AmeriGas pursuant
to the Contribution and Redemption Agreement, regardless of whether such
disposal would result in the Support Provider recognizing greater than
$10,000,000 of the built-in gain (pursuant to Section 704(c) of the Code) that
exists with respect to such assets and interests, (b) any such disposal by
AmeriGas shall not be deemed a breach of any provision in the CRSA, and (c) for
so long as the Supported Debt is outstanding, AmeriGas shall be liable to the
Support Provider for the amount of the tax detriment to the Support Provider’s
unitholders resulting from the amount of any built-in gain (pursuant to Section
704(c) of the Code) recognized in excess of $10,000,000 in aggregate per year,
determined on a cumulative basis, related to any such disposal(s). Such tax
detriment shall be calculated in a manner consistent with the calculation of the
tax detriment under paragraph 3 of Schedule 5.29(e)(iv) of the Contribution and
Redemption Agreement (as modified by the letter dated March 20, 2013 in relation
to the Contribution and Redemption Agreement). In consideration of the
foregoing, AmeriGas hereby agrees that, within twenty (20) Business Days (as
defined in the Contribution and Redemption Agreement) of the end of each
calendar quarter while the Supported Debt is outstanding, it shall provide
written notice to the Support Provider of any such dispositions occurring during
such calendar quarter, including the gross proceeds received in connection with
each such disposition as well as the amount of built-in gain in the disposed
asset that is allocable to the Support Provider pursuant to Section 704(c) of
the Code, and AmeriGas shall pay to the Support Provider the amount of any tax
detriment resulting therefrom within thirty (30) Business Days after delivery of
such written notice.


The Parties hereby agree that this letter agreement shall be deemed to amend the
CRSA in accordance with Section 13 thereof. This letter agreement may be
executed in any number of counterparts, all of which together shall constitute
one and the same instrument and any Party may execute this letter by signing any
such counterpart.


This letter agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. The Parties irrevocably
submit to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, for the purposes of any proceeding arising out
of this letter agreement or the transactions contemplated hereby (and each
agrees that no such proceeding relating to this letter agreement or the
transactions contemplated hereby shall be brought by it except in such courts).
The Parties irrevocably and unconditionally waive (and agree not to plead or
claim) any objection to the laying of venue of any proceeding arising out of
this letter agreement or the transactions contemplated hereby in any New York
State court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, or that any such proceeding
brought in any such court has been brought in an inconvenient forum. Each of the
Parties also agrees that any final and non appealable judgment against a Party
in connection with any proceeding shall be conclusive and binding on such Party
and that such award or judgment may be enforced in any court of competent
jurisdiction, either within or outside of the United States. A certified or
exemplified copy of such award or judgment shall be conclusive evidence of the
fact and amount of such award or judgment.


If the foregoing correctly reflects the understanding and agreement among us,
please execute a copy of this letter in the space provided below and return it
to the undersigned.
[Signature page follows.]
Very truly yours,
AMERIGAS FINANCE LLC


By: AmeriGas Partners, L.P., its sole member


By: AmeriGas Propane, Inc., its general partner


By: /s/ Steven A. Samuel                
Name:    Steven A. Samuel
Title:    Vice President – Law and General Counsel    




AMERIGAS FINANCE CORP.




By: /s/ Steven A. Samuel                
Name:    Steven A. Samuel
Title:    Vice President – Law and General Counsel




AMERIGAS PARTNERS, L.P.


By: AmeriGas Propane, Inc., its general partner


By: /s/ Steven A. Samuel                
Name:    Steven A. Samuel
Title:    Vice President – Law and General Counsel


ACCEPTED AND AGREED:
ENERGY TRANSFER PARTNERS, L.P.


By:    Energy Transfer Partners, GP, L.P., its general partner


By:    Energy Transfer Partners, L.L.C., its general partner


By: /s/ Thomas P. Mason            
Name: Thomas P. Mason
Title: Senior Vice President and General Counsel     




ACKNOWLEDGED AND AGREED TO, SOLELY FOR THE LIMITED PURPOSES SET FORTH IN THE
CRSA, BY:


UGI CORPORATION




By: /s/ Monica M. Gaudiosi        
Name:    Monica M. Gaudiosi
Title:    Vice President, General Counsel and Secretary



1    